Action to recover damages for personal injuries suffered by the plaintiff’s intestate by reason of falling while in a yard controlled by the defendant. The issues were tried and submitted to the jury, which rendered a verdict in favor of the plaintiff upon which judgment was entered. Defendant appeals therefrom. Judgment in favor of the plaintiff reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. The proof discloses no negligence on the part of the defendant which caused the accident through which the plaintiff’s intestate suffered the injuries complained of, and the proof further failed to establish that plaintiff’s intestate was free from contributory negligence. The defendant’s motion for a direction of a verdict should have been granted. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.